134 F.3d 381
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ioan VONICA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70890.
United States Court of Appeals, Ninth Circuit.
Submitted* Jan. 9, 1997.Decided Jan. 28, 1998.

Petition for Review of an Order of the Board of Immigration Appeals.
Before:  ALDISERT**, PREGERSON and TROTT, Circuit Judges.

ORDER

1
The petition for review of the Order of the Board of Immigration Appeals is DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation